Citation Nr: 1645152	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-21 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault.

2.  Entitlement to service connection for post-operative residuals of uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1994.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2008 rating decision of the VA Regional Office in St. Petersburg, Florida that denied entitlement to service connection for PTSD, also claimed as depression and anxiety, and fibroids resulting in partial hysterectomy.  

The Veteran was afforded a Travel Board hearing in April 2013 before a Veterans Law Judge who no longer functions in that capacity.  The transcript is of record.  The Veteran was offered the opportunity to appear for another hearing in accordance with 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, she declined another hearing in a response received in June 2016.  The Board will consider the testimony presented at the April 2013 hearing.

The Board observes that in the Representative's Written Brief Presentation, the issue of entitlement to nonservice-connected pension is raised.  This matter is referred to the RO for an appropriate response.

Following review of the record, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on personal assault, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran developed a uterine fibroid in service that progressively worsened and required surgery in October 2000.


CONCLUSION OF LAW

Post-operative residuals of uterine fibroids were incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim.  Wensch v. Principi, 15 Vet.App. 362 (2001); see also §38 U.S.C.A. § 5103 (a)(2) (2014).  In view of the Board's favorable decision and full grant of service connection for post-operative residuals of uterine fibroids, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

Factual Background and Legal Analysis

Service treatment records reflect that in July 1989, the Veteran was admitted for a symptoms diagnosed as pelvic inflammatory disease.  A diagnosis of left uterine fibroid was also recorded.  Service treatment records dating from the early 1990s reflect that the appellant was seen for symptoms that included heavy bleeding for which varying diagnoses were rendered, including possible ovarian cyst in August 1991.  Post service, she was seen in a VA gynecology clinic in August 2000 with a 20-24 week size fibroid uterus with a history of very heavy, irregular bleeding for approximately six years, or since "(1994 - about time of discharge from svc [service])".  A sonogram revealed very large fibroids.  The Veteran was admitted in October 2000 for a large fibroid uterus with a history of heavy bleeding and severe anemia caused by bleeding for which she underwent a total abdominal hysterectomy and right salpingo-oophorectomy.

After careful review of the evidence, the Board may reasonably infer from the in-service and post service treatment records that the fibroid for which the Veteran underwent surgery in 2000 was related to the fibroid first diagnosed in 1989 during active duty.  There is no indication that the fibroid went away and uterine symptoms displayed at that time and thereafter, including excessing bleeding and enlargement, were in keeping with that anomaly's process and progression.  The Board thus finds that continuity of symptomatology is reasonably demonstrated. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service. 38 C.F.R. §§ 3.303(d), 3.306 (2016).  As such, the benefit of any doubt is resolved in favor of the Veteran by finding that fibroids were incurred in service to which her post service hysterectomy was attributable. 38 C.F.R. § 3.102.  


ORDER

Service connection for post-operative residuals of uterine fibroids is granted.


REMAND

The Veteran asserts that she was the victim of sexual assault in service or that current psychiatric disability is otherwise of service onset for which service connection should be granted. 

Initially, the Board observes that it does not appear that the appellant has been provided fully compliant VCAA notification for service connection of PTSD based on personal assault.  In Gallegos v. Peake, 22 Vet.App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304 (f)(3) places a heightened burden of notification on VA claims based on in-service personal assault.  The Court stated that the RO must inform the claimant that she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate her account of an in-service assault, and suggest potential sources for such evidence.  Examples of such include but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy. 

The Court further stated that a claimant must also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under 38 C.F.R. § 3.304 (f)(3).  Evidence of such stressors include, but are not limited to a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Additionally, VA must assist the claimant in the submission of alternative sources of evidence by providing additional time for the claimant to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the claimant's behalf. Id at 335-336.  The instant case thus requires that the RO provide full notification in this matter as outlined by the Court in Gallegos.

Review of the record discloses that the Veteran failed to report for VA gynecology and psychiatric examinations scheduled in January 2015.  In correspondence received in March 2015, she stated that she missed the examinations because she was being treated at The Vines, an alcohol/PTSD treatment facility in Ocala, Florida.  She requested that the examinations be rescheduled.  The Board finds that the appellant's statement constitutes good cause for her failure to appear for examinations in January 2015 such that current gynecology and psychiatric examinations should be rescheduled.  

As indicated above, the appellant states that she received PTSD treatment at The Vines.  Such evidence might be relevant to her claim of service connection for psychiatric disability, including PTSD.  Therefore, the RO should attempt to retrieve these records with proper authorization. 

Additionally, the record reflects that the Veteran has received VA outpatient treatment for psychiatric disability.  The most recent VA records date through December 2014.  Any subsequent clinical data must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from January 2015 to the present should be requested and associated with the electronic claims folder. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant VCAA notification that contains all of the required information pertaining to a claim for PTSD based on personal assault as outlined above.

2.  Contact the Veteran and request that she provide written authorization with the names and addresses of all health care providers, to include The Vines, who have treated her for an acquired psychiatric disorder, including PTSD, since discharge from service.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file.

3.  Request VA outpatient records dating from January 2015 and associate them with the claims file.  

4.  The RO should develop the appellant's contentions regarding any reported in-service sexual assault.  Attention is directed to VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14d, Exhibits B.10 and B.11 for sample development letters.  The appellant should be advised that this information is vitally necessary to obtain evidence supportive of the stressful event and that she must be as specific as possible because without such detail, an adequate search for supporting information cannot be conducted.  All alternative sources set forth in paragraph 5.14d should be considered.

5.  Following receipt of any additional information, the RO should review the file, including all associated documents, and prepare a summary of the reported sexual assault-related stressors during active duty.  In preparing the summary, the RO must address any credibility questions raised by the record and inconsistencies in the appellant's accounts should be noted.

6.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA examination by a board-certified VA psychiatrist who has not seen her previously to determine whether the diagnostic criteria for PTSD based on in-service stressors, to include personal/sexual assault are satisfied.  The examiner must indicate whether he or she is a board-certified physician.  The RO must provide the examiner with a summary of all stressors that have been identified.  Access to the appellant's Virtual VA/VBMS record must be made available to the physician designated to examine the appellant.  The examination report must clearly reflect whether a review of the electronic claims file is performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

For any diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not that the disorder began during the Veteran's period of active duty.  If PTSD is diagnosed the examiner must identify the evidence which corroborates the stressor(s) supporting the diagnosis and any evidence that is indicative of any behavioral changes while on active duty.  The examiner is requested to comment on the significance, if any, of the appellant's preservice history in the diagnostic assessment(s).

The report of examination must include a detailed narrative with a complete rationale for the opinions provided. 

7.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

8.  The Veteran must be given adequate notice of the examination, to include advising her of the consequences of failure to report under 38 C.F.R. § 3.655 (2016).  Any failure to appear for an examination should be noted in the file.

9.  After taking any further development deemed appropriate, the RO should readjudicate the remaining claim.  If the benefit is not granted, the appellant and her representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


